Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-9, 12 and 24-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 closely relates to Sablinski (U.S. 2013/0197894 A1), Ramasubramanian (U.S. 8,566,121 B2) and Zimmerman (U.S. 5,941,820 A). Sablinski, Ramasubramanian and Zimmerman disclose prequalifying patient populations to be candidates in clinical trials by monitoring physiological or biometric data and evaluating confidence level.
Furthermore, technology is used for gathering data from specific sensors (e.g. automated monitoring), which has a practical application of prequalifying and registering a population of clinical trial patients according to a patient model and carries this out in a specific manner.
However, the Sablinski, Ramasubramanian and Zimmerman references do not teach qualifying registered patients with uncommon gene variations for clinical candidacy and monitoring the physiological or biometric data of the registered patients that are present in the claims.  
The US patent reference, Ozeran (U.S. 2020/0381087 A1) discloses qualifying registered patients with uncommon gene variations, but the Ozeran reference does not teach monitoring the physiological or biometric data.

A Non-Patent document (Candidate-gene approaches for studying complex genetic traits: practical considerations) talks about taking a candidate-gene approach to the field of clinical trial studies, Abstract paragraphs 10 and 17-19, the Non-Patent document does not teach needed monitoring the physiological or biometric data. 
Claims 2-6, 8-9, 12 and 24-25 are dependent from Claim 1 and are allowed for the same reason given above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509.  The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        05/24/2021

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686